     Case 3:18-cv-03400-L-BH Document 15 Filed 05/29/20                            Page 1 of 2 PageID 81



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

PETER MRINA,                                              §
                                                          §
         Plaintiff,                                       §
                                                          §
v.                                                        §              Civil Action No. 3:18-CV-3400-L
                                                          §
TUCKER ICE PROPERTY MANAGER                               §
and IMMIGRATION AND CUSTOMS                               §
ENFORCEMENT (ICE),                                        §
                                                          §
         Defendants.                                      §

                                                     ORDER

         On May 5, 2020, United States Magistrate Judge Irma Carrillo Rodriguez entered the

Findings, Conclusions, and Recommendation (“Report”) (Doc. 13), recommending that the court

dismiss this action without prejudice for failure to prosecute or follow court orders. Specifically,

Magistrate Judge Ramirez notes that the court sent pro se Plaintiff Peter Mrina (“Plaintiff”) a

questionnaire on March 18, 2019, to obtain more information about his claims, and informed him

that failure to respond within thirty days could result in dismissal of his case. Plaintiff did not

respond to the questionnaire, and has not filed anything else in this action. Accordingly, Magistrate

Judge Ramirez recommends that the court dismiss without prejudice this action under Federal Rule

of Civil Procedure 41(b) for failure to prosecute or follow court orders, unless Plaintiff responds

to the questionnaire within the time for filing objections to the Report. Plaintiff did not file any

objections to the Report and did not respond to the questionnaire as ordered. *




*
 The court notes that the Report was returned as undeliverable, and the clerk noted that there has been no update to
Plaintiff’s address. Doc. 14. Plaintiff, however, was warned that failure to submit an address change may result in
dismissal of this action. Doc. 2. Accordingly, the court will rule on the Report, as Plaintiff has failed to update his
address as required.

Order – Page 1
  Case 3:18-cv-03400-L-BH Document 15 Filed 05/29/20                   Page 2 of 2 PageID 82



          Having reviewed the pleadings, file, record in this action, and the Report, the court

determines that the findings and conclusions of the Magistrate Judge are correct, and accepts them

as those of the court. The court, therefore, determines that this action should be dismissed without

prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute or follow court

orders.

          The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202

& n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

          It is so ordered this 29th day of May, 2020.


                                                         _________________________________
                                                         Sam A. Lindsay
                                                         United States District Judge




Order – Page 2
